Citation Nr: 0509587	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-01 498	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than April 16, 
2001, for the award of service connection for laceration 
scars of the abdomen.

2.  Entitlement to an effective date earlier than April 16, 
2001, for the award of service connection for a laceration 
scar of the left forearm.

3.  Entitlement to an effective date earlier than April 16, 
2001 for the award of a compensable evaluation for laceration 
scars of the abdomen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 8, 1970, to May 
31, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

As will be discussed below, this case was remanded by the 
Board in April 2004 so that the RO could consider the 
question of entitlement to earlier effective dates for the 
award of service connection as well as the previously 
developed question of entitlement to earlier effective dates 
for the award of compensation.  Given that the rating for the 
left forearm disability has always been at zero percent, and 
because the question of entitlement to a compensable rating 
is not before the Board, the question of entitlement to an 
earlier effective date for the award of a compensable rating 
will not be considered.  (The decision below grants an 
earlier effective date for the award of service connection.  
Until a compensable rating is granted for the forearm, the 
Board may not consider whether an earlier effective date for 
such an award is warranted.)


FINDINGS OF FACT

1.  The veteran filed a claim of service connection for 
laceration wounds of the left forearm and abdomen in May 
1971.

2.  Service connection was denied by the RO in August 1971 
and again in January 1994; the veteran did not appeal the 
denials.  

3.  Service department records that were not previously 
available were received in July 2002; the records show that 
the veteran sustained a laceration of the left forearm and 
three small lacerations of the abdomen during military 
service.

4.  Since the veteran's release from military service, the 
service-connected scars of the abdomen have been well healed, 
caused no pain, and resulted in no limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 1, 1971, for 
the award of service connection for laceration scars of the 
abdomen have been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400 (2004).  

2.  The criteria for an effective date of June 1, 1971, for 
the award of service connection for a laceration scar of the 
left forearm have been met.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. §§ 3.156(c), 3.400.

3.  The criteria for an effective date prior to April 16, 
2001 for the award of a compensable rating for laceration 
scars of the abdomen have not been met.  38 U.S.C.A. §§ 5110, 
7105; 38 C.F.R. §§ 3.400, 4.118 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran submitted a claim for VA disability compensation 
benefits in May 1971.  Among his claims were those for 
service connection for residuals from a cut to the left arm 
and stab wounds of the abdomen, which he said occurred on a 
military post on April 23, 1971, shortly before leaving 
military service.

The veteran was afforded a VA examination in July 1971.  The 
examiner noted that the veteran gave a history of being 
involved in a fight in early 1971.  The examiner said that 
the veteran reported a laceration of the volar surface of the 
left forearm and three minor lacerations of the skin of the 
abdomen.  On physical examination, the examiner reported a 
long, linear scar of the volar surface of the left forearm as 
well as three small, superficial lacerations of the skin on 
the abdomen.  The examiner noted that, except for scars, 
there were no residuals, and the veteran was entirely 
asymptomatic.

The veteran was denied service connection for residuals of 
the scars in August 1971.  The RO based the denial on the 
absence of any evidence of the scars in the veteran's service 
medical records (SMRs).  The veteran was notified of the 
rating decision in September 1971.  He did not perfect an 
appeal of the decision, and the decision thus became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004); 38 C.F.R. § 19.118 (1971).

The veteran sought to reopen his claim for service connection 
for scars of the abdomen in May 1993.  He noted that he was 
injured in a fight while on active duty, and he said that the 
military police made a report of the incident.  He also said 
that he had itching and burning of the scars.  A VA 
dermatological examination given in August 1993 found 
multiple superficial lacerations of the upper abdomen.  
Keloid formation was not grossly evident.  Several scars 
seemed to be slightly raised, however, they did not appear to 
be thickened.  There was no evidence of any inflammation, 
swelling, or ulceration.  The scars were not tender or 
painful on objective demonstration.  Cosmetic effects on the 
upper abdomen were nil, even though they would be clearly 
visible while wearing swimming trunks.  The examiner 
determined that there was no limitation in function.  
Accompanying the examination report are four photographs 
which show many more scars on the abdomen than three.  

The veteran's claim was denied in January 1994.  The RO 
determined that no new and material evidence had been 
received to reopen the claim.  The veteran was notified of 
the rating action that same month.  He did not perfect an 
appeal, and the decision became final.  38 C.F.R. §§ 20.302, 
20.1103 (1993).  As a result, new and material evidence would 
be required to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002).

The veteran submitted a request to reopen his claim for 
service connection for scars of the abdomen, which was 
received on April 16, 2001.  The veteran was afforded a VA 
dermatology examination in July 2001.  The examiner noted 
that the veteran had been seen at the medical center for 
other medical problems, but not for his scars.  The veteran 
gave a history of having been attacked in service and having 
been slashed in the abdomen.  The veteran said that he could 
not wear T-shirts because the shirt would rub against him and 
that, because of this, he would usually wear loose shirts.  
The veteran said that he would not take off his shirt in 
public because of his extensive scarring, and he considered 
this physically debilitating.  He said that he had swelling 
off and on, particularly if he wore a tight shirt.  

The examiner reported that the veteran had 22 small scars 
over his entire abdomen, and that one of those scars was over 
the left side of the chest.  The longest scar was measured at 
11 centimeters over the left lower quadrant; most of the 
scars measured between two and four centimeters.  The scars 
were noted to be superficial with no tenderness or adherence.  
The examiner said the texture was normal, and there was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the scars, and no underlying tissue loss.  
In addition, there was no inflammation, edema, or keloid 
formation.  The scars were noted to be slightly more 
hyperpigmented than the surrounding skin.  There was no 
limitation of function caused by the scars.  Disfigurement 
was present.  The examiner noted that color photographs were 
taken; however, due to poor contrast and hyperpigmentation 
they were not of good quality, and only two to three of the 
scars could be seen clearly.  The examiner's impression was 
abdominal scars secondary to trauma, with residual 
disfigurement.

The 2001 claim was originally denied in December 2001, but 
was again considered by the RO when records from the Army 
Crime Records Center were received in July 2002.  The records 
included an Army Criminal Investigation Division (CID) report 
of investigation (ROI) and an SMR entry dated April 28, 1971.  
The ROI shows that three individuals assaulted the veteran on 
April 28, 1971.  The veteran suffered one minor, razor-like 
incision to the left arm and three similar incisions to the 
abdominal area.  The veteran was treated at the emergency 
room of Brooke Army Medical Center and released.  The 
accompanying SMR entry noted that the veteran had lacerations 
on his abdomen and left forearm.

The RO granted service connection for laceration scars of the 
abdomen and for a laceration scar of the left forearm in a 
rating decision dated in September 2002.  The veteran's 
abdominal scars were rated as 10 percent disabling, based on 
his assertion that the scars caused irritation.  He was 
assigned a noncompensable rating for his left forearm scar.  
The effective date of service connection and the grant of the 
10 percent and noncompensable ratings was established as 
April 16, 2001, the date the veteran's most recent request to 
reopen was received.

The veteran submitted a notice of disagreement in October 
2002.  He said that the effective date for his disability 
ratings should be retroactive to his first filing for service 
connection.  In his January 2003 substantive appeal the 
veteran said that he wanted to be compensated for his scars 
from 1971.

The RO issued a statement of the case (SOC) in January 2003.  
The SOC addressed the claims for earlier effective dates for 
the assigned ratings.  The veteran was denied an earlier 
effective date for these disability ratings.  The RO cited to 
the prior denial of the veteran's claim and held that service 
connection was not warranted prior to the date of the 
reopened claim, or April 16, 2001, in this case.  This 
reasoning was used for denying an earlier effective date for 
the assigned ratings.

In its April 2003 remand, the Board noted that the RO did not 
specifically address in its decision the issue of entitlement 
to an earlier effective date for service connection in the 
context of 38 C.F.R. § 3.156(c) (2003).  This regulation was 
cited in the RO's decision, but the RO did not address the 
question of whether the records received from the Army Crime 
Records Center constituted service department records such as 
to warrant reconsideration of the former decisions as 
permitted by 38 C.F.R. §§ 3.156(c).  See 38 C.F.R. 
§ 3.400(q)(2) (2004).

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).  New and material evidence is 
required to reopen a previously denied claim, see 38 C.F.R. 
§ 3.156(a) (2000); however, where the new and material 
evidence consists of a supplemental report from the service 
department, the former decision will be reconsidered.  
38 C.F.R. § 3.156(c).

Here, the veteran originally filed a claim for service 
connection for his scars in May 1971, the month he left 
active military service.  Service connection was originally 
denied because there was no evidence of the scars in the 
veteran's SMRs.  As noted above, records from the Army Crime 
Records Center were received in July 2002 which showed the 
veteran suffered one minor, razor-like incision to the left 
arm and three similar incisions to the abdominal area in an 
attack while in service.  The accompanying SMR entry noted 
that the veteran had lacerations on his abdomen and left 
forearm.  The Board finds that, because the veteran's 
original claim was received within one year of separation 
from service, the effective date of a grant of entitlement to 
service connection for both claims is the day following 
separation from active service--June 1, 1971.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2)(i).

The award of service connection is warranted from June 1, 
1971, because the supplemental reports from the service 
department show that a grant of service connection is 
warranted, as conceded by the RO in its September 2002 rating 
decision.  38 C.F.R. § 3.156(c).

Given the award of service connection from June 1, 1971, the 
Board must consider whether an effective date earlier than 
April 16, 2001, is warranted for the compensable rating 
awarded by the RO in September 2002.  This analysis requires 
consideration of the evidence and when the facts first showed 
that a compensable rating was warranted.  38 C.F.R. § 3.400.  
Here, the medical evidence does not support the award of a 
compensable rating at an earlier date.  The July 1971 VA 
examiner noted that there were no residuals of the veteran's 
scars, and that the veteran was entirely asymptomatic.  The 
VA dermatological examination given in August 1993 found no 
evidence of any inflammation, swelling, or ulceration.  The 
scars were not tender or painful on objective demonstration.  
Cosmetic effects on the upper abdomen were nil, even though 
they would be clearly visible while wearing swimming trunks.  
The examiner determined that there was no limitation in 
function in the part affected.  

The record contains numerous subsequent treatment records 
which included physical examinations.  All note that the 
abdomen was soft and nontender.  None mention complaints 
related to the veteran's scars, or even mention the scars at 
all.  Finally, while the veteran complains of swelling, 
itching, and burning of his abdominal scars, as well as 
disfigurement, it is not shown that the three superficial 
scars incurred in service have caused a compensable level of 
impairment.  The provisions of 38 C.F.R. § 4.118 required 
that scarring such as the veteran has on his abdomen be 
poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration, or cause a compensable 
level of limited function of the part affected before a 
compensable rating may be assigned.  In this regard, the 
evidence as described above does not show that the veteran 
ever experienced problems like this, at least not until the 
veteran was examined in July 2001.  The scars were never 
ulcerated; they never were shown to be both tender and 
painful on examination; there was no suggestion in the record 
that they caused any limitation of function.  In sum, the 
facts do not demonstrate that the veteran experienced a 
compensable level of disability any sooner than identified by 
the RO (April 16, 2001) for the three abdominal scars.  

The Board finds that an earlier effective date of June 1, 
1971, is warranted for the award of service connection for 
both the veteran's forearm scar and his three abdominal 
scars.  An earlier effective date for the award of the 10 
percent evaluation for the veteran's abdominal scars is not 
warranted.  

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001, shortly after receipt of his claim to reopen, before 
promulgation of the VA regulations implementing the VCAA, and 
five months prior to the RO's rating decision.  The veteran 
was also apprised of VA's duties to both notify and assist in 
subsequent correspondence dated in May 2004, in response to 
the Board's April 2004 remand.

Specifically regarding VA's duty to notify, the April 2004 
correspondence apprised the veteran of what the evidence must 
show to establish entitlement to the benefits sought, what 
actions the RO had already initiated, what additional 
evidence and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send any evidence or 
other information he had.  Additionally, the RO informed the 
veteran of the results of its rating decisions and the 
procedural steps necessary to appeal.  The RO also provided a 
SOC and two supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran was afforded a VA medical examination in conjunction 
with this claim.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an effective date of June 1, 1971 for the 
award of service connection for laceration scars of the 
abdomen is granted.

Entitlement to an effective date of June 1, 1971 for the 
award of service connection for a laceration scar of the left 
forearm is granted.

Entitlement to an earlier effective date for the award of a 
compensable rating for laceration scars of the abdomen is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


